Citation Nr: 0804309	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  99-04 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1972 
to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Seattle, Washington.  In that decision, the RO, in pertinent 
part, denied service connection for post-traumatic stress 
disorder (PTSD).  


FINDINGS OF FACT

1.  The veteran has received a diagnosis of PTSD.  

2.  The veteran's purported in-service rape has not been 
corroborated by credible supporting evidence, including 
behavioral changes.  


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. § 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, April 2001, November 2003, and January 
2005 letters provided the veteran with the criteria for his 
service connection claim (including a list of the alternative 
sources of verification of his purported in-service personal 
assault stressor).  These documents also notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to this issue but that he must 
provide enough information so that the agency could request 
the relevant records.  In addition, the letters informed the 
veteran of his opportunity to submit "records in . . . [his] 
possession . . . [that were] not previously submitted," 
"any additional information or evidence," "any other 
evidence or information that . . . [he] think[s] . . . 
[would] support his claim," as well as "any evidence or 
information . . . pertaining . . . to . . . [his] claim."  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Further, in July 2007, the veteran was informed of the type 
of evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  Regardless, as will be 
discussed below, the Board finds that the evidence of record 
does not support a grant of service connection for PTSD.  In 
light of this denial, no rating or effective date will be 
assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the service 
connection claim on appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with adequate VCAA 
notification letters in April 2001, November 2003,and January 
2005 as well as supplemental information in a July 2007 
document.  Clearly, these notices were not issued to the 
veteran prior to the initial denial of his service connection 
claim in October 1998.  In any event, the veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, in 
May 2002, August 2004, October 2006, and July 2007, the 
service connection claim was readjudicated, and supplemental 
statements of the case (SSOCs) were issued.  Consequently, 
the Board finds that nothing about the evidence or any 
response to the RO's notification suggests that the service 
connection issue adjudicated in this decision must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim on appeal.  All available service medical 
records, as well as all relevant treatment records adequately 
identified by the veteran, have been obtained and associated 
with his claims folder.  In addition, the veteran has been 
accorded pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection claim on appeal.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following service connection issue on appeal, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate his or her account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2007).  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.  

Throughout the appeal in the present case, the veteran has 
asserted that, while hospitalized for evaluation of his knees 
during service in 1974, he met a psychiatric technician who 
drugged and raped him at a party.  The veteran admitted that, 
afterwards, he experienced panic and anxiety attacks which 
prevented him from learning to fly.  Additional pertinent 
symptomatology resulting from this purported in-service 
incident includes a fear of men and authority, an inability 
to trust men, insomnia, avoidance of crowds, social 
isolation, depression, suicidal plans, intrusive thoughts, 
and anger.  See, e.g., September 1999 hearing transcript 
(1999 T.) at 2-6, 8-12 & July 2002 hearing transcript 
(2002 T.) at 4-17.  

Medical evidence of record reflects various psychiatric 
diagnoses since 1983.  Such diagnoses include a possible 
passive-aggressive personality disorder, an anxiety disorder 
not otherwise specified, a mixed anxiety-depressive disorder, 
a mood disorder, depression, PTSD, dysthymic disorder, mild 
attention deficit disorder, and an affective disorder.  

Further, some post-service medical reports contained in the 
claims folder associate the veteran's diagnosed PTSD with his 
purported in-service sexual assault.  Specifically, a January 
1999 VA outpatient treatment record includes an assessment 
that the veteran "may have PTSD . . . [secondary] to sexual 
assault while in the service."  In September 1999, a social 
worker/sexual trauma counselor explained that the veteran had 
been treated since February 1999 "for what appears to be 
extreme depression secondary to . . . [PTSD], resulting from 
a sexual assault while serving on active [duty] in the 
Army."  

Also, at a July 2004 VA PTSD examination, the examiner 
concluded that the veteran has PTSD "which by report is 
secondary to [the] sexual assault which occurred [on] active 
duty."  In support of this diagnosis, the examiner cited the 
veteran's reluctance to discuss the sexual trauma, 
overwhelming loss of self-esteem, avoidance tendencies, 
irritability, and panic attacks.  In explaining the previous 
discrepancies in diagnoses, the examiner noted that the 
veteran found "it difficult to discuss [the] personal sexual 
trauma until treatment . . . in 1998."  

In a January 2005 letter, a private licensed clinical social 
worker who had treated the veteran for several years noted 
that his (the veteran's) psychiatric problems included 
anxiety, difficulty sleeping, irritability, depression, and 
marital problems.  In addition, the social worker diagnosed 
PTSD and concluded that, "[w]hile . . . [the veteran] was 
never able to offer . . . [him, the social worker] actual 
proof of . . . [the] assault, . . . [the social worker found 
the veteran's] lifestyle of extreme pathology to be 
consistent with other men with whom . . . [he, the social 
worker had] worked over the years who have suffered from a 
sexual assault."  The social worker further explained that a 
sexual assault "is generally very destructive to one's self 
esteem and one's sense of purpose" and that these factors 
are "certainly reflected in his [the veteran's] life."  

These medical conclusions were based solely upon interviews 
with the veteran as well as his own unconfirmed report of 
having been raped during service.  Most of the treating 
medical care providers did not have access to, and thus an 
opportunity to review, the veteran's claims folder.  Although 
the July 2004 VA examiner did have such an opportunity, he 
did not discuss whether the veteran exhibited any behavioral 
changes at the time of, or close in time to, the purported 
rape that could possibly support the occurrence of his 
alleged stressors.  See Patton v. West, 12 Vet. App. 272, 280 
(1999) (which holds that, in personal assault cases, VA has 
special evidentiary-development procedures, including 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis).  

In this regard, the Board notes that, in February 2006, the 
veteran underwent an extensive VA PTSD examination at which 
time the examiner reviewed the claims 


folder and interviewed the veteran.  The examiner 
acknowledged the veteran's wife observation that the veteran 
had become more moody, depressed, irritable, and distrustful 
of others, as well as the veteran's admission that he 
"basically stayed drunk for two years," after service.  
Also, in December 2003 and November 2006, the veteran's 
sisters discussed his lack of motivation and community 
involvement as well as his unwillingness to socialize 
following his discharge from service.  

The examiner believed that the veteran's family psychiatric 
history, which is suggestive of a genetic and behavioral 
predisposition towards psychiatric or psychosocial adjustment 
problems as an adult (particularly with regard to alcohol 
abuse and depression) has contributed to his current 
problems.  In this regard, the Board notes that, even though 
the November 1972 enlistment examination reflected a normal 
psychiatric evaluation, the veteran reported at that time 
that he was experiencing, or had previously experienced, 
depression or excessive worry.  

Significantly, the examiner concluded that the veteran did 
not exhibit behavioral changes at the time of, or close in 
time to, the purported rape to reflect its occurrence.  In 
support of this finding, the examiner referenced the absence 
of second-party testimonials of friends, family, peers, and 
clergy; contemporaneous diaries or personal letters; private 
medical records (including requests for HIV or sexually 
transmitted disease testing); phone logs from rape crisis 
centers; and civilian police records.  In fact, the examiner 
noted that the veteran did not report the purported rape 
until 1998.  Also, the claims folder contains no evidence 
that the veteran had increased use of over-the-counter 
medication, prescription drugs, or street drugs or 
experienced a breakup of his primary relationship.  

As the veteran's PTSD claim is based on purported in-service 
personal assault and as the service medical and personnel 
records contain no evidence confirming the occurrence of such 
an event, the Board has considered evidence from sources 
other than his service records to corroborate his account of 
the stressor incident.  See 38 C.F.R. § 3.304(f)(3) (2007).  
Post-service medical records illustrate the veteran's 
overwhelming loss of self-esteem and panic attacks since his 
separation from service.  In addition, family members have 
observed a change in the veteran's personality (including 
depression, irritability, a distrust of others, and a lack of 
motivation, community involvement, and desire to socialize) 
since his return from active military duty.  Also, the 
veteran reported an increased consumption of alcohol during 
the first two years after service.  

Significantly, however, the claims folder contains no records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; tests 
for sexually transmitted diseases; statements from family 
members, roommates, fellow service members, or clergy; a 
deterioration in the veteran's military work performance; 
substance abuse; or unexplained economic changes that 
corroborate his purported in-service rape.  Further, a VA 
physician who has extensively interviewed the veteran and 
reviewed his claims folder has concluded that the veteran's 
family psychiatric history, which is suggestive of a genetic 
and behavioral predisposition towards psychiatric or 
psychosocial adjustment problems as an adult, has contributed 
to his current psychiatric symptomatology.  

At the September 1999 personal hearing, the veteran testified 
that, after the purported in-service rape, he talked to the 
base attorney to get an early discharge from the military.  
1999 T. at 6.  A service record dated in June 1974 does 
indeed refer to the veteran's "persistence in seeking 
separation."  However, service medical records indicate that 
the veteran was "not anxious for discharge" in March 1974 
and that the main reason for his eventual separation was his 
physical problems, including in particular his chronic knee 
trouble.  Further, the veteran has admitted that, after the 
purported rape, he did not get in trouble and was not 
disrespectful to the officers but simply stayed away from 
others.  2002 T. at 9-12.  

Convincing supporting evidence that the veteran's purported 
in-service rape occurred has not been presented.  Under these 
circumstances, the Board must conclude that this claimed in-
service stressor did not occur.  38 C.F.R. § 3.304(f) (2007).  
Further, the Board finds that the medical opinions of record 
associating the veteran's PTSD with his purported in-service 
rape are not probative because they were based on an 
inaccurate factual premise.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993).  The preponderance of the evidence is, 
therefore, against the veteran's claim 


for service connection for PTSD, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


